EXCLUSIVE SOFTWARE PROPERTY, TECHNICAL INFORMATION
AND TRADE MARK LICENSE AGREEMENT
 
This Software Property, Technical Information and Trade Mark License Agreement
(the “Agreement”) is effective this 14th day of September 2011 (the “Effective
Date”) by and between Vidable, AG (“Licensor”), having its principal office at
Berge Strasse 11, Liechtenstein and Vidable, Inc. (“Licensee”), having its
principal office address at 1802 N. Carson Street, Suite 108, Carson City, NV
89701.


I.           BACKGROUND OF AGREEMENT
 
1.0        Licensor is the owner of certain Software Properties, Technical
Information and Trade Marks.


1.01     Licensee wishes to acquire the right to use such Software Properties,
Technical Information and Trade Marks on the terms and conditions set forth
herein.


II.           DEFINITIONS
 
As used herein, the following terms will have the meanings ascribed to them
below:


2.00     “Software Property” or “Software Properties” means the following
Software Properties and Software Property applications is an internet technology
business concept pursuant to which, inter alia, customers will be able to view a
video instead of a static image when viewing potential items for purchase, rent,
etc. for the purpose of a video-based online classified website, and other uses.


2.01     “Technical Information” means any and all unpublished research and
development information, the formulation of proprietary products, method,
software inventions, know-how, trade secrets, and technical data in the
possession of Licensor at the Effective Date of this Agreement, or generated or
developed at any time prior to the termination or expiration of this Agreement
pursuant hereto, that are needed or helpful to produce Licensed Products and
that Licensor has the right to provide to Licensee.


2.02    “Licensed Territory” means Worldwide Exclusive.


2.03    “Licensed Products” mean certain software, source code, Technical
Information, Trade Marks were developed and domain names owned by Vidable AG
including, but not limited to, vidable.net, vidable.com and vidable.ca (as may
be amended by mutual agreement of Licensor and Licensee from time to time).


2.04    “Trade Marks” means “Vidable” and all of its likenesses.


2.05    “Concept” is the commercializing of the Software Property for the
purposes of putting the Vidable into the public market in an effort to gain
financially.
 
 
 

--------------------------------------------------------------------------------

 
 
III.  EXCLUSIVE SOFTWARE PROPERTY LICENSE
  
3.00     Licensor agrees to grant to Licensee, to the extent of the ­Licensed
Territory, an exclusive license under the Software Properties, Technical
Information and Trade Marks to make, use, sell and offer for sale Licensed
Products for the term of Five Hundred (500) years beginning from the Effective
Date.


IV.      TECHNICAL INFORMATION LICENSE AND RELATED OBLIGATIONS
 
4.00     Licensor hereby grants to Licensee during the Term and to the extent of
the Licensed Territory, an exclusive license to use the Technical Information to
make Licensed Products to run concurrently with the rights granted to Licensee
in Article III.  All Technical Information created, developed or generated
pursuant to this Agreement, whether during the Interim License Period, during
the Term or otherwise will be and remain the sole and exclusive property of
Licensor and Licensee will have no ownership interest therein whatsoever.


4.01     Licensor represents that the material lists, drawings, specifications,
instructions, and other elements of Technical Information to be supplied by it
under this Agreement have been used by it or tested in the manufacture of
materials for use in the manufacture of Licensed Products, but does not
otherwise warrant the accuracy of this information; nor does Licensor warrant
that Licensed Products produced in accordance with such information will be free
from claims of infringement of the Software Properties or copyrights of any
third party. Licensor shall not, except as provided in this Article IV, be under
any liability arising out of the supplying of information under, in connection
with, or as a result of this contract, whether on warranty, contract,
negligence, or otherwise.


V.       FEES AND ROYALTIES
  
5.00         Licensee agrees to pay Licensor according to the following
schedule:
 
a.)  
No up front royalty payment is required.

b.)  
A five percent (5%) royalty on all “Net Sales” derived from the use of the
Software Properties, Technical Information and Trade Marks within the
“Territory.”  Net Sales is defined as, the gross revenue received by Licensee,
including but not limited to, its affiliates, related companies, subsidiaries,
joint ventures and partners, less shipping costs, tax, standard discounts,
returns, and standard allowances.  Said royalty shall be paid quarterly on the
fifteenth (15th) day of the month for the preceding three (3) month’s sales.

c.)  
Licensee agrees to pay the following sums of money in accordance with the
following schedule:

1.  
Five Hundred Thousand US Dollars within 6 months of the date of this agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
 
2.  
Five Hundred Thousand US Dollars within 12 months of the date of this agreement.

3.  
One Million US Dollars within 24 months of the date of this agreement.

4.  
Two Million US Dollars within 36 months of the date of this agreement.

5.  
Two Million US Dollars within 48 months of the date of this agreement.

6.  
Three Million US Dollars within 60 months of the date of this agreement.

The total amount due during the entire 60 month period is Nine Million US
Dollars ($9,000,000).


5.01    Licensor will have the right, at its own expense, to audit all of
Licensee’s business records concerning or relating in any way to Licensor’s
rights to receive the Royalty, or the calculation thereof, upon Fifteen (15)
days prior written notice to be provided to Licensee.  Licensor will have the
right to receive photocopies of Licensee’s business records concerning any
Royalty due under this Agreement, upon Fifteen (15) days prior written notice
provided to Licensee.  Any discrepancies revealed by any such audit will be
resolved with all underpayments to be made in full to Licensor within Fifteen
(15) days of the audit completion date. Failure to abide by the terms of this
provision may result in the automatic termination of this Agreement.  In the
case of an underpayment of more than 10% of amounts owed hereunder, Licensee
will also be liable for the cost of the audit, to include reasonable costs
associated with reviewing the audited materials. Licensor reserves the right to
engage a third party who specializes in such audits in order to conduct any
audit pursuant to this Section 5.04. The obligations and processes set forth in
this Section 5.04 will survive the termination of this Agreement


VI.      MANUFACTURING THE SCRUBBERS
 
6.00    The Licensee shall conduct its business in a professional manner making
prudent business decisions with the information in its possession at the time of
decision making.  However, it is hereby agreed that Licensee shall have complete
control of the decision making and although Licensee may from time to ask for
the advice of Licensor, Licensor shall have no authority to make the decision.


6.01     Licensee shall pay when due any tax (and any related interest and
penalties), however designated, imposed as a result of the existence or
operation of this Agreement,  including any tax which Licensee is required to
withhold or deduct from payments to Licensor, except (i) any such tax
constituting an income tax imposed upon Licensor by any governmental entity
within the United States proper (the Fifty (50) states and the District of
Columbia), and (ii), if the aforesaid office of Licensee is located in a
jurisdiction outside of the United States proper, any such tax imposed on
Licensor or any of its subsidiaries if such tax is allowable as a credit against
U.S. income taxes of any of such companies.  In the case of (ii), Licensee shall
furnish Licensor with any evidence required by United States taxing authorities
to establish that any such tax has been paid.


 
3

--------------------------------------------------------------------------------

 
 
VII.      SUBLICENSING
 
7.00     Licensee will have the right to sublicense, inducing the right to
sublicense in a defined field and use to the extent not inconsistent with this
Agreement.  The terms of any sublicense agreement will be subject and
subordinate to all of the terms and conditions of this Agreement, including
termination, but excepting those terms and conditions relating to duration,
payment of a sublicense fee and any other terms of this Agreement which, by
their context, solely relate to the relationship between Licensor and Licensee.
Licensee agrees to provide Licensor with copies of all executed sublicense
agreements it enters into within Five (5) business days of execution.


VIII.     PAYMENTS
 
8.00      Payments provided for in this Agreement, when overdue, will bear
interest at a rate equal to One and One Half percent (1.5%) per month, for the
time period until payment is received by Licensor.


8.01     If this Agreement is for any reason terminated before all of the
payments herein provided for have been made, Licensee shall immediately submit a
terminal report and pay to Licensor any remaining unpaid balance even though the
due date as above provided has not been reached.


IX.       REPRESENTATIONS AND DISCLAIMER OF WARRANTIES
  
9.00     Nothing in this agreement will be deemed to be a representation or
warranty by licensor of the accuracy, safety, or usefulness for any purpose of
any technical information, techniques, or practices at any time made available
by Licensor. Licensor will have no liability whatsoever to licensee or any other
person for or on account of any injury, loss, or damage, of any kind or nature,
sustained by, or any damage assessed or asserted against, or any other liability
incurred by or imposed on licensee or any other person, arising out of or in
connection with or resulting from (a) the production, use, or sale of any
apparatus or product, or the practice of the Software Properties; (b) the use of
any technical information, techniques, or practices disclosed by licensor; or
(c) any advertising or other promotional activities with respect to any of the
foregoing, and licensee agrees to hold licensor, or its officers, employees, or
agents, harmless in the event licensor, or its officers, employees, or agents,
is held liable.


9.01     Neither the execution of this Agreement nor anything in it or in the
Technical Information will be construed as: (i) an obligation upon Licensor or
its subsidiaries to furnish any person, including Licensee, any assistance of
any kind whatsoever, or any information other than the Technical Information, or
to revise, supplement or elaborate upon the Technical Information; or
(ii) providing or implying any arrangement or understanding that Licensor or its
subsidiaries will make any purchase, lease, examination or test or give any
approval, except as set forth in Section 4.05.


 
4

--------------------------------------------------------------------------------

 
 
X.       TERMINATION


10.00   Licensee may terminate this Agreement at any time upon Sixty (60) days’
written notice in advance to Licensor.  Licensee will remain obligated to pay
all Royalties due through the termination date.


10.01   Except as provided in Section 3.00, if either party shall be in default
of any obligation hereunder, or shall be adjudged bankrupt, or become insolvent,
or make an assignment for the benefit of creditors, or be placed in the hands of
a receiver or a trustee in bankruptcy, the other party may terminate this
Agreement if the breach (if capable of cure), is not cured within Thirty (30)
days of the breaching party’s receipt by certified U.S. Mail return receipt
requested, or overnight courier delivery from the other party, of a written
notice specifying the nature of the breach and the required cure.  If within
Thirty (30) days after the receipt of such notice, the party who received the
notice remedies the condition forming the basis for termination, such notice
will cease to be operative, and this Agreement will continue in full force and
effect


10.02   Upon termination of this Agreement, Licensee agrees to promptly transfer
to Licensor all written copies of all Technical Information in its possession
and delete all the Technical Information from all computer data bases.


XI.       LITIGATION
 
11.00   Licensee agrees to promptly notify Licensor of any suspected
infringement of the Software Properties, or unauthorized use of the Technical
Information in the Licensed Territory. The sole right to institute a suit for
infringement, or for unauthorized use of the Technical Information, rests with
Licensor. Licensor may, upon Licensee’s request and in its sole and absolute
discretion, agree or decline to assign its right to sue to Licensee.


11.01    If Licensor declines to bring suit, Licensee, in its sole and absolute
discretion, may bring suit in its own name or, if required by law, jointly with
Licensor for infringement or misappropriation of the licensed Software
Property(s) and/or Technical Information, to: (1) enjoin infringement and to
collect for its own use, damages, profits and awards of whatever nature
recoverable for such infringement pursuant to Section 5.00 less all costs
associated with bringing such action, including but not limited to attorney’s
fees; or (2) to settle any claim or suit for infringement or misappropriation of
the licensed Software Property(s) and/or Technical Information, including, but
not limited to, granting the infringing party a sublicense under the provisions
contained herein and with the express written consent of Licensor.


11.02  In any litigation described in this Article XI, Licensee and Licensor
agree to cooperate with each other in all respects, to make their respective
employees available to testify if and when requested by the other, and to make
available any records, papers, information, specimens, and the like that are
necessary or appropriate to further the ends of such litigation.


 
5

--------------------------------------------------------------------------------

 
11.03   During the Term of this Agreement, Licensee agrees to promptly bring to
Licensor’s attention any prior art or other information known to Licensee that
is relevant to the Software Propertyability or validity of any of the Software
Properties and that might cause a court to deem any of the Software Properties
wholly or partly inoperative or invalid. Licensee will particularly specify such
prior art or other information to Licensor at the time it learns thereof and not
less than Ninety (90) days prior to bringing any action against Licensor
asserting the invalidity of any of the Software Properties.


XII.     SOFTWARE PROPERTIES
  
12.00   Licensor will have the sole right to file, prosecute, and maintain all
of the Software Properties covering the inventions that are the property of
Licensor and will have the right to determine whether or not, and where, to file
a Software Property application, to abandon the prosecution of any Software
Property or Software Property application, or to discontinue the maintenance of
any Software Property or Software Property application.


12.01   Improvement inventions made by Licensee during the Interim License
Period or the Term and relating in any way to the Software Properties will be
the sole and exclusive property of Licensee.


XIII.    RECORDS
  
13.00   Licensee must keep accurate records of all operations affecting payments
hereunder, and will permit Licensor or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the Term of this Agreement and for a reasonable period
of not less than Three (3) years thereafter.


XIV.    NONASSIGNABILITY
  
14.00   This Agreement imposes personal obligations on Licensee and
Licensor.  Neither Licensee or Licensor may not assign any rights under this
Agreement not specifically transferable by its terms without the written consent
of Licensor, which consent Licensor agrees not to unreasonably withhold or
condition.


XV.     SEVERABILITY
  
15.00   The parties agree that if any part, term, or provision of this Agreement
is found to be illegal or in conflict with any valid controlling law, the
validity of the remaining provisions will not be affected thereby.


 
6

--------------------------------------------------------------------------------

 
15.01   In the event the legality of any provision of this Agreement is brought
into question because of a decision by a court of competent jurisdiction of any
country in which this Agreement applies, Licensor, by written notice to
Licensee, may revise the provision in question or may delete it entirely so as
to comply with the decision of said court.


I)  XVI.   PUBLICITY
  
16.00   In publicizing anything made, used, or sold under this Agreement,
Licensee may use the name of Licensor and/or their goodwill to promote and
establish a market in the Licensed Territory.


XVII.  WAIVER, INTEGRATION, ALTERATION
  
17.00   The waiver of a breach hereunder may be effected only by a writing
signed by the waiving party and will not constitute a waiver of any other
breach.


17.01   This Agreement represents the entire understanding between the parties,
and supersedes all other agreements, express or implied, between the parties
concerning the Software Properties and Technical Information.


17.02   A provision of this Agreement may be altered only by a writing signed by
both parties, except as provided in Section 15.01, above.


XVIII.   MARKING
  
18.00   Licensee must place in a conspicuous location, on any product made or
sold under any Software Property, a Software Property notice in accordance with
35 U.S.C. §287. Licensee agrees to mark any products made using a process
covered by any Software Property with the number of each such Software Property
and, with respect to the Software Properties, to respond to any request for
disclosure under 35 U.S.C. §287(b)(4)(B) by only notifying Licensor of the
request for disclosure.


XIX.  EXPORTATION OF TECHNICAL INFORMATION
  
19.00   Licensee agrees to comply with the laws and rules of the U.S. government
regarding prohibition of exportation of the Technical Information furnished to
Licensee either directly or indirectly by Licensor.


XX.   INDEMNIFICATION


20.00           Licensee will have the absolute obligation to defend, indemnify
and hold Licensor harmless from and against any and all actions, claims, suits,
losses, liabilities, damages, costs and expenses, including but not limited to,
attorney's fees and court costs, as well as interest thereon at the maximum rate
allowed by law and from and against any damages suffered which may be sought,
initiated, alleged or made against Licensor due to any breach of
representations, warranties or obligations and recitals by Licensee pursuant to
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 

 
20.01    Licensor will have the absolute obligation to defend, indemnify and
hold Licensee harmless from and against any and all actions, claims, suits,
losses, liabilities, damages, costs and expenses, including but not limited to,
attorney's fees and court costs, as well as interest thereon at the maximum rate
allowed by law and from and against any damages suffered which may be sought,
initiated, alleged or made against Licensee due to any breach of
representations, warranties or obligations and recitals by Licensor pursuant to
this Agreement


XXI.    GOVERNING LAW AND CONSTRUCTION
  
21.00   This Agreement will be construed in accordance with the substantive laws
of the State of Nevada, including Nevada’s statutes of limitations and without
regard to Nevada’s conflict of laws provisions, and the laws of the United
States of America.  By signing this Agreement, each party hereby agrees and
submits to the exclusive jurisdiction of the Nevada’s courts for the resolution
of any dispute arising out or relating to this Agreement.


21.01    Section headings are for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of any of
the provisions of this Agreement.  There will be no presumption against any
party on the ground that such party was responsible for preparing this Agreement
or any part of it.  All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular, or plural as the context may
require.


XXII.    NOTICES UNDER THE AGREEMENT
  
22.00   All written communications and notices between the parties sent pursuant
to this Agreement must be sent to the addresses set forth below, or to any other
addresses of which either party shall notify the other party in writing.


Licensor:                                                          Licensee:
1802 N. Carson Street
Suite 108
Carson City, NV 89701




With a copy to:                                                      With a copy
to:
Randall J. Lanham, Esq.,
Lanham & Lanham, LLC
28562 Oso Pkwy #D
Rancho Santa Margarita, CA 92688


 
8

--------------------------------------------------------------------------------

 
XXIII.     MISCELLANEOUS GENERAL PROVISIONS
  
23.00      Each party shall execute any instruments reasonably believed by the
other party to be necessary to implement the provisions of this Agreement.


23.01     Each party acknowledges and agrees that it has given mature and
careful thought to this Agreement and that it has been given the opportunity to
independently review this Agreement and consult with its own independent legal
counsel.


23.02      All times stated in this Agreement are of the essence.


23.03      The parties agree to each bear their own costs, expenses and
attorneys’ fees incurred in drafting and negotiating this Agreement.


23.04      This Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.




IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized officers on the respective dates set forth
below.




LICENSOR                                                                LICENSEE


Vidable,
AG                                                                Vidable, Inc.
Liechtenstein corporation                                        A Nevada
Corporation




By: ________________________                       By: ________________________




Its: ________________________                       Its:
________________________




Dated: ______________________                      Dated: ______________________
 
 
 
 
9

--------------------------------------------------------------------------------

 